DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 5, 8, 11-15, 17-18, 20-28, 30-31 and 34-48 in the reply filed on 04/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 50-62 and 71-89 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 13-15, 17-18, 20-21, 26-28, 30-31, 34, 39, 41-43 and 46-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (PGPub 2019/0051934).
Considering Claim 1, Kim discloses a solid-state electrolyte (solid electrolyte layer conducts ions between anode and cathode [0113, 0114, 0117, 0010, 0034]) for an electrochemical device (all-solid-state lithium secondary battery [Abstract]), the solid-state electrolyte comprising:
a solid-state conductive material comprising a ceramic material having a crystal structure (solid electrolyte LLZO material [0010], has garnet crystal structure [0012]) and a dopant in the crystal structure (LLZO is doped [0010]), the conductive material having a lithium-ion conductivity and an electronic conductivity wherein the electronic conductivity of the conductive material is greater than a reference electronic conductivity of a reference material comprising the ceramic material having the crystal structure without the dopant in the crystal structure (Al-doped LLZO increases the ionic conductivity when compared to a non-doped reference LLZO material [0113, 0114], as the garnet Al-doped LLZO formula is substantially identical [0048, 0086] to that of the claimed invention [0041, 0037] and is shown to increase the ionic conductivity, it appears that the Al-doped LLZO increases the electronic conductivity when compared with a reference un-doped LLZO material), 
wherein the ceramic material comprises an oxide including lithium, lanthanum, and zirconium ([0010, 0086, 0113]), 
wherein the crystal structure is a garnet-type crystal structure (garnet crystal structure [0012]), and 
	the dopant is selected from the group consisting of transition metal ions and mixtures thereof (doped with Al such that it’s incorporated into crystal [0113, 0086]). 
	Considering Claim 2, Kim discloses that the lithium-ion conductivity is greater than 10-5 S/cm (ionic conductivity greater than 10-5 S/cm [0113]). 
	Considering Claim 5, because the garnet Al-doped LLZO formula of Kim is substantially identical [0048, 0086] to that of the claimed invention [0041, 0037] and is shown to increase the ionic conductivity, it appears that the Al-doped LLZO inherently has an electronic conductivity greater than 10-6 S/cm. 
	Considering Claim 8, Kim discloses a doped-LLZO formula of LixLayZrzAlwO12 [0010] such as Li6.25La3Zr2Al0.25O12 [0086], which reads on the claimed formula.
	 
	
Considering Claim 13, Kim discloses an electrode (cathode with cathode active material [0010]) for an electrochemical device (all-solid-state lithium secondary battery [Abstract]), the electrode comprising:
a lithium host material (cathode active material [0010], host for lithium ion conductivity [0010, 0113]); and 
a solid-state conductive material comprising a ceramic material having a crystal structure (solid LLZO material present in cathode [0010], has garnet crystal structure [0012]) and a dopant in the crystal structure (LLZO is doped [0010]), the conductive material having a lithium-ion conductivity and an electronic conductivity wherein the electronic conductivity of the conductive material is greater than a reference electronic conductivity of a reference material comprising the ceramic material having the crystal structure without the dopant in the crystal structure (Al-doped LLZO increases the ionic conductivity when compared to a non-doped reference LLZO material [0113, 0114], as the garnet Al-doped LLZO formula is substantially identical [0048, 0086] to that of the claimed invention [0041, 0037] and is shown to increase the ionic conductivity, it appears that the Al-doped LLZO increases the electronic conductivity when compared with a reference un-doped LLZO material), the conductive material filling at least part of the lithium host material (cathode contains the doped LLZO [0010, 0013] for controlling interfacial reaction between the active material [0034]). 
	Considering Claim 14, Kim discloses that the ceramic material comprises an oxide including lithium, lanthanum, and zirconium ([0010, 0086, 0113]), 
	the crystal structure is a garnet-type crystal structure (garnet crystal structure [0012]), and 
	the dopant is selected from the group consisting of transition metal ions and mixtures thereof (doped with Al such that it’s incorporated into crystal [0113, 0086]). 
	Considering Claim 15, Kim discloses that the lithium-ion conductivity is greater than 10-5 S/cm (ionic conductivity greater than 10-5 S/cm [0113]).
	Considering Claim 17, Kim discloses that the dopant is present in the crystal structure at 0.05 to 3 weight percent based on a total weight of chemical elements in the crystal structure (after referencing the molecular weights of Li, La, Zr, Al, and O, the weight percent of Al as noted in the formulas is within 0.05 to 3 weight percent in the crystal structure [0010, 0086]).
	Considering Claim 18, because the garnet Al-doped LLZO formula of Kim is substantially identical [0048, 0086] to that of the claimed invention [0041, 0037] and is shown to increase the ionic conductivity, it appears that the Al-doped LLZO inherently has an electronic conductivity greater than 10-6 S/cm.
	Considering Claim 20, because the garnet Al-doped LLZO formula of Kim is substantially identical [0048, 0086] to that of the claimed invention [0041, 0037] and is shown to increase the ionic conductivity, it appears that the Al-doped LLZO inherently has an electronic conductivity greater than 10-4 S/cm.
	Considering Claim 21, Kim discloses a doped-LLZO formula of LixLayZrzAlwO12 [0010] such as Li6.25La3Zr2Al0.25O12 [0086], which reads on the claimed formula.
	Considering Claim 26, Kim discloses an electrochemical device (all-solid-state lithium secondary battery [Abstract]) comprising:
a cathode comprising a lithium host material (cathode with cathode active material [0010], host for lithium ion conductivity [0010, 0113]); 
an anode comprising lithium metal (anode contains lithium metal [0010]); 
a solid-state electrolyte configured to facilitate the transfer of ions between the anode and cathode (solid electrolyte layer conducts ions between anode and cathode [0113, 0114, 0117, 0010, 0034]); and 
a solid-state conductive material comprising a ceramic material having a crystal structure (solid LLZO material present in cathode [0010], has garnet crystal structure [0012]) and a dopant in the crystal structure (LLZO is doped [0010]), the conductive material having a lithium-ion conductivity and an electronic conductivity wherein the electronic conductivity of the conductive material is greater than a reference electronic conductivity of a reference material comprising the ceramic material having the crystal structure without the dopant in the crystal structure (Al-doped LLZO increases the ionic conductivity when compared to a non-doped reference LLZO material [0113, 0114], as the garnet Al-doped LLZO formula is substantially identical [0048, 0086] to that of the claimed invention [0041, 0037] and is shown to increase the ionic conductivity, it appears that the Al-doped LLZO increases the electronic conductivity when compared with a reference un-doped LLZO material), the conductive material filling at least part of at least one of a first structure of the lithium host material of the cathode or a second structure of the lithium host material of the anode (cathode contains the doped LLZO [0010, 0013] for controlling interfacial reaction between the active material [0034]). 
	Considering Claim 27, Kim discloses that the ceramic material comprises an oxide including lithium, lanthanum, and zirconium ([0010, 0086, 0113]), 
	the crystal structure is a garnet-type crystal structure (garnet crystal structure [0012]), and 
	the dopant is selected from the group consisting of transition metal ions and mixtures thereof (doped with Al such that it’s incorporated into crystal [0113, 0086]). 
	Considering Claim 28, Kim discloses that the lithium-ion conductivity is greater than 10-5 S/cm (ionic conductivity greater than 10-5 S/cm [0113]). 
	Considering Claim 30, Kim discloses that the dopant is present in the crystal structure at 0.05 to 3 weight percent based on a total weight of chemical elements in the crystal structure (after referencing the molecular weights of Li, La, Zr, Al, and O, the weight percent of Al as noted in the formulas is within 0.05 to 3 weight percent in the crystal structure [0010, 0086]). 
	Considering Claim 31, because the garnet Al-doped LLZO formula of Kim is substantially identical [0048, 0086] to that of the claimed invention [0041, 0037] and is shown to increase the ionic conductivity, it appears that the Al-doped LLZO inherently has an electronic conductivity greater than 10-6 S/cm. 
	Considering Claim 34, Kim discloses a doped-LLZO formula of LixLayZrzAlwO12 [0010] such as Li6.25La3Zr2Al0.25O12 [0086], which reads on the claimed formula, and wherein the crystal structure is a garnet-type crystal structure (garnet crystal structure [0012]). 	 
	Considering Claim 39, Kim discloses that the conductive material fills at least part of the first structure of the lithium host material of the cathode (cathode contains the doped LLZO [0010, 0013] for controlling interfacial reaction between the active material [0034]). 
	Considering Claim 41, Kim discloses that the lithium host material of the cathode is selected from the group consisting of lithium metal oxides wherein the metal is one or more of aluminum, cobalt, iron, manganese, nickel and vanadium (Ni-Co-Mn ternary lithium metal oxide (NMC) cathode active material [0016, 0057]), and 
	the conductive material fills at least part of the first structure (cathode contains the doped LLZO [0010, 0013] for controlling interfacial reaction between the active material [0034]).
Considering Claim 42, Kim discloses that the lithium host material of the cathode is selected from the group consisting of lithium cobalt oxides (cathode active material includes lithium cobalt oxide [0057]), and 
the conductive material fills at least part of the first structure (cathode contains the doped LLZO [0010, 0013] for controlling interfacial reaction between the active material [0034]).
	Considering Claim 43, Kim discloses that the lithium host material of the cathode is selected from the group consisting of lithium nickel manganese cobalt oxides (Ni-Co-Mn ternary lithium metal oxide (NMC) cathode active material [0016, 0057]), and 
	the conductive material fills at least part of the first structure (cathode contains the doped LLZO [0010, 0013] for controlling interfacial reaction between the active material [0034]).
Considering Claim 46, Kim discloses that the anode comprises lithium metal (anode comprises lithium metal [0010]). 
	Considering Claim 47, Kim discloses that the solid-state electrolyte comprises a solid electrolyte material selected from the group consisting of an oxide with the garnet phase (solid electrolyte contains garnet oxide [0010, 0012]). 
	Considering Claim 48, Kim discloses a doped-LLZO formula of LixLayZrzAlwO12 [0010] such as Li6.25La3Zr2Al0.25O12 [0086], which reads on the claimed formula, and wherein the crystal structure is a garnet-type crystal structure (garnet crystal structure [0012]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 23, 35, 36, 40, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPub 2019/0051934).
Considering Claim 22, Kim discloses that the ceramic material has the formula LixLayZrzO12 [0010]. As the suggested range encompasses Li7La3Zr2O12 so as to reduce the internal resistance of the battery [0009, 0010], and the doped version is Li6.25La3Zr2Al0.25O12 [0086], selecting Li7La3Zr2O12 to achieve such effects would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 23, Kim discloses that the ceramic material has the formula Li6.25La3Zr2Al0.25O12 [0086]. As the formula is substantially identical to Li6.25La2.7Zr2Al0.25O12, and the doped-LLZO encompasses the formula to reduce the internal resistance of the battery [0009, 0010], selecting Li6.25La2.7Zr2Al0.25O12 to achieve such an effect would have been obvious to a person of ordinary skill in the art.
Considering Claim 35, Kim discloses that the ceramic material has the formula LixLayZrzO12 [0010]. As the suggested range encompasses Li7La3Zr2O12 so as to reduce the internal resistance of the battery [0009, 0010], and the doped version is Li6.25La3Zr2Al0.25O12 [0086], selecting Li7La3Zr2O12 to achieve such effects would have been obvious to a person of ordinary skill in the art. 
Considering Claim 36, Kim discloses that the ceramic material has the formula Li6.25La3Zr2Al0.25O12 [0086]. As the formula is substantially identical to Li6.25La2.7Zr2Al0.25O12, and the doped-LLZO encompasses the formula to reduce the internal resistance of the battery [0009, 0010], selecting Li6.25La2.7Zr2Al0.25O12 to achieve such an effect would have been obvious to a person of ordinary skill in the art. 
Considering Claims 40 and 45, Kim discloses that the anode comprises the lithium host material of the anode (anode contains lithium [0010], conducts lithium ions [0010, 0113]), 
	the lithium host material of the anode is selected from lithium metal (anode contains lithium metal [0010]). Because the LLZO material is taught to enhance interfacial properties between active material particles, between solid electrolyte particles, and between an electrolyte layer and an electrode [0055], filling the LLZO material in between the anode active material particles as well would have been obvious to a person of ordinary skill in the art. 
Claims 11-12, 24-25 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPub 2019/0051934) and further in view of Thomas-Alyea et al. (PGPub 2018/0205112).
Considering Claims 11-12, 24-25, 37-38, Kim is silent to a cobalt ion dopant. 
Thomas-Alyea discloses a solid electrolyte of a secondary battery [Abstract]. In the lithium garnet-type oxide, the oxide can be doped with cobalt ions [0027, 0029]. The solid electrolyte provides a more robust structure [0021] while maintaining ionic conductivity [0022]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Kim with the cobalt ion doping of Thomas-Alyea in order to provide a more robust structure [0021] while maintaining ionic conductivity [0022]. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPub 2019/0051934) and further in view of Choi et al. (PGPub 2017/0179522). 
Considering Claim 44, Kim discloses that the lithium host material of the cathode is selected from the group consisting of lithium nickel manganese cobalt oxides (Ni-Co-Mn ternary lithium metal oxide (NMC) cathode active material [0016, 0057]), and 
	the conductive material fills at least part of the first structure (cathode contains the doped LLZO [0010, 0013] for controlling interfacial reaction between the active material [0034]).
	However, Kim is silent to an aluminum component. 
	Choi discloses a lithium-stuffed garnet doped with alumina for use as an electrochemical device electrolyte [Abstract]. The garnet electrolyte is used in conjunction with an NMC cathode active material or a lithium nickel cobalt aluminum oxide cathode active material [0196]. The materials can be mixed together and provide good mechanical integrity, high ionic conductivity and fine grain size, and can prevent the ingress of lithium dendrites [0135, 0136]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cathode material of Kim with the LLZO-lithium nickel cobalt aluminum oxide material combination of Choi in order to provide good mechanical integrity, high ionic conductivity and fine grain size, and can prevent the ingress of lithium dendrites [0135, 0136].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725